Title: From George Washington to Jeremiah Olney, 29 August 1782
From: Washington, George
To: Olney, Jeremiah


                  
                     sir
                     Head Quarters 29th Augst 1782
                  
                  Lieut. Wheaton of your Regiment having applied to me for permission to go into N. York, giving me the Reasons which induce him to wish to do it at this Time, which I have judged sufficient—you will be pleased to give him a passport to proceed to the Enemy’s Lines for the purpose mentioned by him.
                  Your Letter of the 27th has been received, with the Newspaper of the 24th inclosed.  I am sir Your most hum. Servt.
                  
               